Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, with traverse of Group I (Claims 1-11) in the reply, filed on 02/07/2022 is acknowledged. Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 02/07/2022.

The traversal is on the ground(s) that:  
Groups as claimed can be readily evaluated in one search without placing undue burden on the Examiner. That is, Applicant submits that a search of the claims of Group I would be equally effective as to the claims of Group II, and thus, no serious burden is placed on the Examiner if restriction is not required, see the last paragraph of page 20 in the remarks.

This argument is found not persuasive and the examiner maintains a serious burden would exist.
First, the reason for the restriction requirement between the Invention I and II is that the inventions have separate status in the art in view of their different classification and the inventions require different field of searches, see the restriction requirement, mailed on 10/07/2021, not that a search of Group I would yield references applicable to 
Second, the search of features in the apparatus claims focuses on the structural and spatial relationship of the limitations, on the contrary, the search of features in the method claims focuses on the temporal and functional relationship of the limitations. It is clear to take much longer time in searching several inventive and distinct features to be differently focused, compared to searching one feature. Therefore, the search or examination burden is already established.
Lastly, a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “The material deposition apparatus for depositing an evaporated material onto a substrate according to claim 1” of Claim 5 should be “The material deposition apparatus according to claim 1”.

(2) The “The material deposition apparatus for depositing an evaporated material onto a substrate according to claim 10” of Claim 11 should be “The material deposition apparatus according to claim 10”.



Claim interpretation
(1) In regards to the “the first temperature being different from the second temperature” of Claim 4,
The limitation merely recites a different use of the apparatus, in other words, setting a higher temperature by a first heater and a lower temperature by a second heater, setting a lower temperature by the first heater and a higher temperature by the second heater, or setting the same temperature by both first and second heaters is mere different uses of the first and second heaters, thus the limitation is an intended use of an apparatus and does not add patentable weight to the claimed apparatus, see the MPEP citation below. 
Consequently, when an apparatus of a prior art has plural independently controllable heaters, it is sufficient to meet the claimed limitation.

The same limitation of Claim 6 will be examined accordingly.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathweg et al. (US 20140024172, hereafter ‘172).
Regarding to Claim 1, ‘172 teaches:
Apparatus and method for vapor deposition of a sublimated source material (abstract, the claimed “A material deposition apparatus for depositing an evaporated material onto a substrate”);
System 10 also includes a conveyor system 46 configured to move the substrates 14 into, through, and out of each of load vacuum station 12, the pre-heating station 13, the vapor deposition chamber 19, the post-heat chamber 22, and the cooling chambers 20 (Fig. 1, [0031], the claimed “the material deposition apparatus comprising: a substrate transportation device configured to transport the substrate along a substrate transportation direction”);
FIGS. 2 through 5 relate to a particular embodiment of the vapor deposition apparatus 80, which can be utilized in conjunction with the vapor deposition chamber 19. Referring to FIGS. 2 and 3 in particular, the apparatus 80 includes a deposition head 82 that is divided into two compartments: a first sublimation compartment 100 and a second sublimation compartment 200. During deposition, the substrates 14 pass first under the first sublimation compartment 100 for deposition of a first material (e.g., 
A first distribution plate can be positioned at a first defined distance above a horizontal conveyance plane of an upper surface of substrates conveyed through a first deposition area of the apparatus, and A second distribution plate can be positioned at a second defined distance above a horizontal conveyance plane of an upper surface of substrates conveyed through a second deposition area of said apparatus ([0007], the claimed “the evaporation source assembly having a deposition area”);
A heating station 13 including heating chambers 16. The plurality of heating chambers 16 define a pre-heat section 13 of the system 10 through which the substrates 14 are conveyed and heated to a first deposition temperature before being conveyed into the vapor deposition chamber 19 ([0025], the claimed “and at least a first heating assembly disposed along the substrate transportation direction, the first heating assembly being configured to provide a first heating area for heating the substrate, the first heating area being located directly adjacent to the deposition area of the evaporation source assembly”).

Regarding to Claim 2,
‘172 further teaches Referring to FIGS. 2 through 4 in particular, apparatus 80 desirably includes transversely extending seals 154 at each longitudinal end of the head 

Regarding to Claim 3,
‘172 teaches The plurality of heating chambers 16 define a pre-heat section 13 of the system 10 through which the substrates 14 are conveyed and heated to a first deposition temperature before being conveyed into the vapor deposition chamber 19 ([0025], the claimed “wherein the first heating area is located directly adjacent to the starting point of the deposition area defined by the at least one temperature-controlled shield”).

Regarding to Claim 4,


Regarding to Claim 5,
‘172 teaches The plurality of heating chambers 16 define a pre-heat section 13 of the system 10 ([0025], the claimed “wherein the first heating assembly is configured to pre-heat the substrate”).

Regarding to Claims 6-8,
‘172 further teaches After deposition and treatment in the vapor deposition chamber 19, the substrates 14 can be transported into and through a post-heat chamber 22, an optional annealing chamber 23, and a series of cooling chambers 20. In the illustrated embodiment of system 10, at least one post-heat chamber 22 is located immediately downstream of the vapor deposition apparatus 19. The post-heat chamber 22 maintains a controlled heating profile of the substrate 14 ([0027]), and the anneal chamber 23 (or a series of annealing chambers) can be present to further heat the 

Regarding to Claim 10,
‘172 teaches a deposition head with a first sublimation compartment and a second sublimation compartment. The first sublimation compartment can be configured for receipt and sublimation of a first source material, and the second sublimation compartment can be configured for receipt and sublimation of a second source material ([0007]), and During deposition, the substrates 14 pass first under the first sublimation compartment 100 for deposition of a first material (e.g., cadmium telluride) and then under the second sublimation compartment 200 for deposition of a second material 

Regarding to Claim 11,
Fig. 1 of ‘172 shows the plurality of heating chambers 16 defining a pre-heat section 13 and the chambers 22 and 23 for post-heating the substrate are disposed opposite sides of the deposition apparatus 80 having the first sublimation compartment 100 and the second sublimation compartment 200 (the claimed “wherein the first heating assembly and the second heating assembly are provided on opposite sides of the first and/or the second evaporation source along the substrate transportation direction”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘172.
Regarding to Claim 9, 
Fig. 1 of ‘872 clearly shows the pre-heating chamber 16 is located immediately upstream of the vapor deposition chamber 19, and the post-heat chamber 22 is located immediately downstream of the vapor deposition chamber 19, therefore, there intrinsically exist a distance between the heating area formed by the pre-heating chamber and the deposition area formed by the deposition chamber and also a distance between the heating area formed by the post-heating chamber and the deposition area formed by the deposition chamber, and at least, the distances would have been greater than 0. 


However, the distance is merely obtained by rearranging either the heat chambers or the deposition chamber, or both chambers, therefore, the distances are mere adjustable parameters, which is a result effective parameter to control heating effect.

Consequently, even if ‘172 does not explicitly teach the claimed distance, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have easily found the claimed distance, by modifying the corresponding components, such as rearranging the components or changing the shape, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718